



COURT OF APPEAL FOR ONTARIO

CITATION:
Metropolitan Toronto Condominium
    Corporation No. 1067 v.  L. Chung Development Co. Ltd., 2013
    ONCA 3

DATE: 20130103

DOCKET: C55307

Laskin, MacPherson and Gillese JJ.A.

BETWEEN

Metropolitan Toronto Condominium Corporation No.
    1067

Plaintiff (Appellant)

and

L. Chung Development Co. Ltd., Yiu W. Chung
    a.k.a. Andrew Y.W. Chung, Yiu C. Chung a.k.a. Tony Y.C. Chung, Tony Yiu-Cheung
    Chung, Yiu H. Chung a.k.a. Stephen Y.H. Chung, George Wood, Dolores Lawrence,
    Torchin Group Inc., and Cushman & Wakefield Ltd.

Defendants (Respondents)

Carol Dirks and Bruce Batist, for the appellant

Milton A. Davis, for the respondents L. Chung
    Development Co. Ltd., Yiu W. Chung a.k.a. Andrew Y.W. Chung, Yiu C. Chung
    a.k.a. Tony Y.C. Chung, Tony Yiu-Cheung Chung, Yiu H. Chung a.k.a. Stephen Y.H.
    Chung, George Wood, Dolores Lawrence and Torchin Group Inc.

Elizabeth Ackman and Eric Sherkin, for the respondent
    Cushman & Wakefield Ltd.

Heard: November 27, 2012

On appeal from the order of Justice James M.

Spence of the Superior Court of Justice, dated March
    8, 2012.

COSTS ENDORSEMENT

[1]

We have considered the costs submissions of the three parties relating
    to the appeal, including the motion to amend before Blair J.A.

[2]

The principal respondents (all respondents except Cushman &
    Wakefield Ltd.) are entitled to their costs on a substantial indemnity basis
    fixed at $50,000, inclusive of disbursements and applicable taxes.

[3]

The respondent Cushman & Wakefield Ltd. is entitled to its costs on
    a partial indemnity basis fixed at $10,000, inclusive of disbursements and
    applicable taxes.

John Laskin J.A.

J.C. MacPherson J.A.

E.E. Gillese
    J.A.


